Name: Council Regulation (EEC) No 3657/90 of 11 December 1990 on the application in Portugal of the common price for pig carcases
 Type: Regulation
 Subject Matter: Europe;  prices;  animal product
 Date Published: nan

 27.12.1990 EN Official Journal of the European Communities L 362/35 COUNCIL REGULATION (EEC) No 3657/90 of 11 December 1990 on the application in Portugal of the common price for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 2 (1) of Council Regulation (EEC) No 3653/90 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (2) provides for the application in Portugal of the common price for all feed grains from the beginning of the second stage of accession; Whereas the common price for pig carcases, which largely depends on the price of feed-grains, should therefore also be applied to Portugal from the same date, HAS ADOPTED THIS REGULATION: Article 1 The basic price for pig carcases applicable in Portugal shall be the common price. Article 2 This Regulation shall enter into force on 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Council The President V. SACCOMANDI (1) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (2) See page 28 of this Official Journal.